Citation Nr: 1637591	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-03 724A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUES

1.  Entitlement to service connection for low back disability, diagnosed as lumbar spine degenerative joint disease (DJD).

2.  Entitlement to service connection for bilateral lower extremity neurological disability, diagnosed as bilateral lower extremity radiculopathy, to include as secondary to low back disability.

3.  Entitlement to service connection for bilateral foot disability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to August 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, a Central Office Board hearing was held before the undersigned, and a transcript of the hearing is in the record.

The following 20 issues have been raised by the record (as indicated), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a May 2009 written statement, the issue was raised of a temporary total rating for service-connected right hip disability, for convalescence under 38 C.F.R. § 4.30 following right hip replacement surgery in April 2007.  In a February 2013 written statement, the following 16 issues were raised: (1) service connection for bilateral knee DJD (osteoarthritis) with reduced range of motion and pain on motion; (2) service connection for bilateral knee soft tissue damage and scarring with weakness and autoimmune edema; (3) service connection for right iliotibial (IT) band friction syndrome and dysfunction; (4) service connection for left hand soft tissue damage, arthralgias, and autoimmune edema; (5) service connection for hearing loss; (6) service connection for chronic paraspinal muscle spasms with tightness, weakness, and poor posture support; (7) service connection for plantar calluses, calcaneal spurring, and plantar fasciitis with orthotics [this is raised only to the extent that this claim differs from the issue of service connection for bilateral foot disability that is currently on appeal]; (8) service connection for chronic headaches syndrome; (9) service connection for antalgic, waddling, abnormal gait with excessive lower body joint compression and extension; (10) service connection for residual traumatic brain injury (TBI) with vertigo and disorientation; (11) service connection for residual neck and cervical spine injury with reduced range of motion, pain on motion, and edema; (12) service connection for hypertension; (13) service connection for residual left arm trauma with DJD (osteoarthritis); (14) service connection for recurrent skin tags and verruca vulgaris; (15) service connection for chronic dyspnea; and (16) service connection for stress disorder with anxiety.  In a March 2013 written statement, the following 3 issues were raised: (1) a rating in excess of 10 percent for service-connected right hip disability; (2) a rating in excess of 10 percent for service-connected left hip disability; and (3) service connection for prostate cancer.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issue of service connection for bilateral foot disability is being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed lumbar spine DJD began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed bilateral lower extremity radiculopathy was caused by his [now] service-connected lumbar spine DJD.


CONCLUSIONS OF LAW

1.  Service connection for low back disability, diagnosed as lumbar spine DJD, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).

2.  Service connection for bilateral lower extremity neurological disability, diagnosed as bilateral lower extremity radiculopathy, as secondary to [now] service-connected lumbar spine DJD, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because the claims of service connection for low back disability and for bilateral lower extremity neurological disability are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service.

Service Connection - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Low Back Disability

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

In this case, the Veteran reports that he currently suffers from low back disability as a result of injury to his low back during military service.  He also reports that he has suffered from low back pain ever since his military service.

The Veteran's service treatment records document his complaints of low back pain on numerous occasions (including in February 1977, August 1978, September 1978, February 1980, May 1980, June 1982, February 1983, March 1983, April 1983, May 1983, and August 1983).  On a September 1983 Report of Medical History, he indicated that he had a history of recurrent back pain.

Private and VA treatment records document that the Veteran began seeking formal post-service treatment for his low back after injuring his low back while lifting computers at work in November 2006.  On February 2008 private orthopedic examination, the following tests/results were noted: a January 2007 MRI of his lumbar spine had revealed degenerative change with protrusion at L5-S1 causing bilateral nerve root impairment; February 2007 x-rays of his lumbar spine had revealed severe osteoarthritis of his bilateral hips and spine; a June 2007 CT scan of his lumbar spine had revealed mild degenerative disc disease from T10-11 to L1-2, and mild annular disc bulging at L4-5 and L5-S1; and a November 2007 MRI of his lumbar spine had revealed broad based posterocentral disc herniation at L4-5 which caused a mild impression on the anterior thecal sac and contacts on the descending S1 nerve roots bilaterally.

On December 2009 VA hips/joints examination, the Veteran reported that he had injured his back (as well as his right hip) in the military.  No examination of his back was performed at that time.

On September 2013 VA spine examination, the Veteran was diagnosed with lumbar spine multilevel DJD.  He reported that he initially injured his back in service while playing basketball, and that he sought treatment in service thereafter.  The VA examiner opined that the claimed back condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness"; for rationale, the VA examiner stated that "there is almost a thirty year gap between military service and current dx [diagnosis] of LS [lumbosacral] spine DJD."  The VA examiner noted that the claims file was not reviewed, but stated that such was "not necessary to review to render an opinion."

At his June 2016 hearing, the Veteran testified with regard to how he initially hurt his back in service while playing sports, and how his back never got better after service but only got worse.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from low back disability ever since service.  See 38 C.F.R. § 3.303(b).  His competent and credible lay statements with regard to suffering in-service back injury are supported by the numerous service treatment records documenting his complaints of low back pain, including the September 1983 Report of Medical History.  The medical evidence of record documents that, since his military service, he has been treated for low back pain and has been given a diagnosis of lumbar spine DJD.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing low back pain ever since his in-service injuries - which the Board considers forthright and credible) support finding a causal link between the Veteran's current low back disability and the injury he suffered during his military service.

[The Board finds that the opinion of the VA spine examiner in September 2013 did not adequately consider the Veteran's reports of continuity of low back symptoms since service, and therefore such opinion is entitled to significantly less probative value.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (deeming a medical opinion inadequate because the examiner failed to render an opinion consistent with the Board's credibility findings).]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed lumbar spine DJD began in service and has persisted since that time.  Accordingly, service connection for low back disability, diagnosed as lumbar spine DJD, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for low back disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection - Bilateral Lower Extremity Neurological Disability

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran states that he currently suffers from bilateral lower extremity neurological disability caused by his lumbar spine DJD [which is now service-connected].

The Veteran's service treatment records document his complaints of low back pain which radiated into both of his legs (including in August 1978, September 1978, May 1980, and February 1983).  On a September 1983 Report of Medical History, he indicated that he had a history of cramps in his legs.

Private and VA treatment records document that the Veteran began seeking formal post-service treatment for pain in both of his legs (which was noted to be radiating from his low back) after injuring his low back while lifting computers at work in November 2006.  As noted above, a January 2007 MRI of his lumbar spine had revealed degenerative change with protrusion at L5-S1 causing bilateral nerve root impairment, and a November 2007 MRI of his lumbar spine had revealed broad based posterocentral disc herniation at L4-5 which caused a mild impression on the anterior thecal sac and contacted on the descending S1 nerve roots bilaterally.

On September 2013 VA spine and foot examination, the Veteran reported pain radiating down his left posterior leg to the sole of the foot.  Neurological testing revealed hypoactive (1+) deep tendon reflexes bilaterally; in addition, straight leg raise (SLR) testing was positive on the left, and radiculopathy symptoms were noted in the left lower extremity.  The VA examiner opined that the Veteran's leg and foot pain was related to radiculopathy from his lumbar spine DJD.

At his June 2016 hearing, the Veteran testified that he had been told that his bilateral lower extremity (leg) problems were nerve related and were related to his low back disability.

The Board finds that the competent evidence of record reasonably shows that the Veteran's current bilateral lower extremity radiculopathy was caused by his [now] service-connected lumbar spine DJD.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., the medical opinion by the September 2013 VA examiner - which the Board finds no reason to question, as such opinion is supported by the medical test results of record) supports that there is a nexus between the Veteran's current bilateral lower extremity radiculopathy and his [now] service-connected lumbar spine DJD.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence supports a finding that the Veteran's currently diagnosed bilateral lower extremity radiculopathy was caused by his [now] service-connected lumbar spine DJD.  Accordingly, secondary service connection for bilateral lower extremity neurological disability, diagnosed as bilateral lower extremity radiculopathy, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for bilateral lower extremity neurological disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for low back disability, diagnosed as lumbar spine DJD, is granted.

Service connection for bilateral lower extremity neurological disability, diagnosed as bilateral lower extremity radiculopathy, as secondary to [now] service-connected lumbar spine DJD, is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claim of service connection for bilateral foot disability.

The Veteran states that he currently suffers from bilateral foot disability which began during his military service.  He also indicates that his service-connected right hip disability, service-connected left hip disability, [now] service-connected lumbar spine disability, and/or [now] service-connected bilateral lower extremity neurological disability may have altered his gait to the point of causing or aggravating a current bilateral foot disability.

The Veteran's service treatment records document the following pertinent findings.  In July 1980, he complained of pain in the back of his heels, and it was noted that he had a large callous formation on the medial aspect of both feet.  In July 1981, he complained of callouses on both feet, as well as pain and discomfort due to pressure when running.  Later in July 1981, he complained of pain on the outside of both feet in the morning when he first got up; examination showed a RF [rearfoot] varus with FF [forefoot] imbalance, and proper orthotics were ordered.  On a September 1983 Report of Medical History, he indicated that he had a history of foot trouble.

Post-service, on September 2013 VA spine and foot examination, the Veteran reported pain radiating down his left posterior leg to the sole of the foot.  Neurological testing at that examination revealed hypoactive (1+) deep tendon reflexes bilaterally; in addition, SLR testing was positive on the left, and radiculopathy symptoms were noted in the left lower extremity.  The VA examiner opined that the Veteran's leg and foot pain was related to radiculopathy from his lumbar spine DJD.  [The Veteran is now service-connected for bilateral lower extremity radiculopathy.]  However, no testing was performed to determine whether the Veteran has a bilateral foot disability separate from the aforementioned neurological symptoms.

At his June 2016 hearing, the Veteran testified with regard to how he was initially treated for his feet (and was given orthotics) in service, and how his feet did not get better in or since service and that he still has trouble with his feet (and still has orthotic inserts).  He also testified that he had trouble with his feet in boot camp and that his VA doctors had told him that his arches flattened from wearing the boots during service.

On remand, the Veteran should be scheduled for a new examination to ascertain the likely cause of any bilateral foot disability.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for any bilateral foot disability, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  The AOJ should also specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for any bilateral foot disability.

2. The AOJ should arrange for a foot examination of the Veteran to ascertain the likely cause of any bilateral foot disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each bilateral foot disability entity found or shown by the record (taking into account any musculoskeletal and skin/callous symptoms).  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely cause for each diagnosed bilateral foot disability.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that any identified disability was:

(i) incurred in, related to, or caused by any incident of the Veteran's military service (taking into account his documented in-service treatment, as outlined above); OR

(ii) caused or aggravated (the opinion must address aggravation) by his service-connected right hip, left hip, lumbar spine, and/or bilateral lower extremity neurological disabilities (taking into account the effects of any gait changes caused by these disabilities)?  (aggravation means the disability increased in severity beyond its natural progression)

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

3. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for bilateral foot disability.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


